Dismissed and Memorandum Opinion filed April 12, 2022.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-21-00288-CV

                                EX PARTE E.A.B.


                    On Appeal from the 310th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2000-16955A

                          MEMORANDUM OPINION

      This is an attempted appeal from an April 27, 2021 order granting
habeas-corpus relief compelling the return of a child and awarding attorney’s fees
to the appellee. See Tex. Fam. Code §§ 157.371-.376. An order granting
habeas-corpus relief is not an appealable order. Gray v. Rankin, 594 S.W.2d 409,
409 (Tex. 1980).

      On February 23, 2022, after appellant’s brief had been filed, notification was
transmitted to the parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for continuing
the appeal on or before March 7, 2022. See Tex. R. App. P. 42.3(a). Appellant filed
a response conceding that this court lacks over jurisdiction over the trial court’s
granting of the habeas writ, but argued this court has jurisdiction to review the
award of attorney’s fees. See Miericke v. Lemoine, 786 S.W.2d 810, 811 (Tex.
App.—Dallas, no writ) (“[w]here a judgment or order contains both appealable and
nonappealable portions, this Court has jurisdiction over the appealable portion.”).
However, appellant has not challenged the award of attorney’s fees in his brief.

      The issues raised in appellant’s brief concern the grant of the petition for
writ of habeas corpus. Because we lack jurisdiction to address the grant or denial
of a petition for writ of habeas corpus, we must dismiss the appeal for want of
jurisdiction. Gray, 594 S.W.2d at 409.
      We order the appeal dismissed.



                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                         2